Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, lines 18-19, after “of”, before “15”, delete “10 to 90 mol% of all the monomer units and an amount of”.
(2) In claim 10, lines 2, after “wherein”, before “fluororesin”, delete “a vulcanized rubber layer (A1) and a” and insert "the rubber layer (A) and the".


Authorization for this examiner’s amendment was given in a telephone interview with Hyunseok Park on 08/04/21.






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Masui et al. (WO 2011/001756A1) for the following reasons:
Masui discloses “a vulcanized laminate in which a rubber layer and a fluororesin layer are firmly adhered to each other” (page 1, paragraph [0013]). Masui discloses that “lamination of a fluororesin layer and a rubber layer of the laminate of the present invention, chemically-firm adhesion is obtained during vulcanization of rubber” (page 1, paragraph [0016]). Masui discloses that “the rubber layer (A) is a layer made of a rubber composition for vulcanization, the rubber composition for vulcanization contains an unvulcanized rubber (a1); at least one compound (a2) selected from the group consisting of a…1,8-diazabicyclo(5.4.0)undec-7-ene…magnesium oxide (a3); and silica (a4)…the fluororesin layer (B) is a layer made of a fluoropolymer composition and the fluoropolymer composition contains a fluoropolymer (b1) having a copolymer unit derived from chlorotrifluoroethylene” (page 1, paragraphs [0014-0015]). Masui discloses that “the unvulcanized rubber (a1) is preferably a fluorine-free rubber… such as acrylonitrile-butadiene rubber (NBR) and its hydride (HNBR)” (pages 1-2, paragraphs [0021-0022]). Masui discloses that “The compound (a2) is more preferably at least one compound selected from the group consisting of 1,8-diazabicyclo(5.4.0)undec-7-ene,…1,8-diazabicyclo(5.4.0)undec-7-ene phenoxide…, and…1,8-diazabicyclo(5.4.0)undec-7-ene formate” (page 2, paragraphs [0032-0035]). Masui discloses that “The amount of the compound (a2) is more than 1.0 part by mass and not more than 5.0 parts by mass for each 100 parts by mass of the unvulcanized rubber (a1)” (page 2, paragraph [0039]). Masui discloses that “The fluoropolymer (b1) is preferably a fluororesin. More specifically, the fluoropolymer (b1) is preferably at least one selected from the 
However, Masui does not disclose the presence of a metal hydrate as required in present claim 1. This is especially significant in light of Applicant's comparative data set forth in the 1.132 Declaration filed 02/08/21 and 06/30/21 which establish criticality of using metal hydrate. Specifically, Example B establishes unexpected results as compared to Comparative Example a with respect to back side adhesive strength.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787